793 F.2d 1291
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.WILLIAM A. DEERING, Plaintiff-Appellant,v.UNITED STATES DEPARTMENT OF JUSTICE; BUREAU OF PRISONS;WARDEN, FEDERAL CORRECTIONAL FACILITY, ASHLAND,KENTUCKY; AND DR. STRUBECK, Defendants-Appellees.
86-5111
United States Court of Appeals, Sixth Circuit.
5/8/86

AFFIRMED
E.D.Ky.
ORDER
BEFORE:  ENGEL, CONTIE and RYAN, Circuit Judges.


1
This matter is before the Court for consideration of appellant's motion for appointment of counsel, and to proceed in forma pauperis on appeal from the district court's dismissal of his complaint filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and appellant's informal brief, this panel unanimously agrees that oral argument is unnecessary.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Appellant is currently incarcerated at the Federal Correctional Institute at Ashland, Kentucky.  He filed his Sec. 1983 action seeking redress for alleged violations of his constitutional rights due to appellees' alleged failure to provide him with adequate medical care.  The matter was referred to a magistrate who determined that the appellant did not meet the jurisdictional prerequisites to maintain the action against the named defendants.  The magistrate noted that objections to his report must be filed within 10 days of receipt of the report and recommendation, dated and filed December 10, 1985; otherwise, the right to appeal would be waived.


3
On January 8, 1986, no objections having been filed, the district court adopted the magistrate's report and recommendation and dismissed the action.  On January 14, 1986, appellant filed a motion to file objections to the magistrate's report and recommendation late.  The district court denied the motion as moot.


4
Since appellant did not file objections to the magistrate's report and recommendation within the 10 day time limit, he waived his right to appeal.  Thomas v. Arn, ---- U.S. ----, 106 S. Ct. 466, (1985).  The district court did not abuse its discretion in denying the motion to file objections late.


5
It is concluded that this appeal is without merit and does not require further argument.  Rule 9(d)(2), Rules of the Sixth Circuit.  Therefore, it is ORDERED that the motion to proceed in forma pauperis be granted, the motion for appointment of counsel be denied and the judgment of the district court be affirmed.